Citation Nr: 0204769	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  91-50 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas




THE ISSUE

Entitlement to an original compensable rating for the 
service-connected residuals of a right knee injury.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty training from January 1990 to 
August 1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision that 
granted service connection for the residuals of a right knee 
injury and assigned a noncompensable rating, effective on 
August 25, 1990.  

The Board remanded the case to the RO in March 1992, February 
1994 and December 1995 for further evidentiary and due 
process development.  

In a decision promulgated in September 1996, another Member 
of the Board denied the veteran's claim under the provisions 
of 38 C.F.R. § 3.655(b), noting that the veteran had failed 
to report to a VA examination without good cause.  The 
veteran then appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  

In a Memorandum Decision in April 1999, the Court vacated the 
decision of the Board and remanded the matter for proceedings 
consistent with the decision.  

The Board remanded the case to the RO in March 2000 for 
additional development of the record.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for increase for the service-
connected residuals of a right knee injury has been obtained.  

2.  The service-connected right knee injury residuals are not 
shown to have been compensably disabling prior to May 17, 
1999.  

3.  The service-connected right knee injury residuals are 
first shown to have been manifested by x-ray evidence of mild 
degenerative changes with some likely related noncompensable 
functional limitation due to pain, beginning on May 17, 1999.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of the right knee injury 
have not been met prior to May 17, 1999.  38 U.S.C.A. §§ 
1101, 1155, 5100, 5102, 5103, 5103A, 5104, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2001).  

2.  The criteria for the assignment of a 10 percent rating, 
but not higher, for the service-connected residuals of the 
right knee injury have been met beginning on May 17, 1999.  
38 U.S.C.A. §§ 1101, 1155, 5100, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5003, 5010 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's March 1991 decision, the July 1991 
Statement of the Case, the Supplemental Statements of the 
Case and associated notice letters, dated June 1992, August 
1992, July 1993, March 1995, May 1996, and October 2001; as 
well as the Board remands dated in March 1992, February 1994, 
December 1995 and March 2000, informed the veteran of the 
information and evidence needed to substantiate the claim.  

Additionally, the RO repeatedly attempted to contact the 
veteran and called his home in order to inform him of the 
specific VCAA requirements.  A report of contact form, dated 
June 1, 2001, showed that VA was put on notice that the 
veteran had no further evidence to submit.  A notation on 
that form reveals that his only treatment was at VA medical 
facilities.  

The above notices, as well as the Board decisions, review in 
detail the evidence received, and what information and 
evidence is required to substantiate the veteran's claim.  
There is no evidence that the veteran did not receive any of 
the above notices.  The veteran has not made any inquiry or 
in any way communicated that he is unaware of the information 
or evidence required to substantiate his claim. Therefore, 
the Board finds that VA has met its duty to inform the 
veteran.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  

The veteran's service medical records have been obtained.  
The RO either obtained, or repeatedly attempted to obtain, 
the evidence requested in the Board remands enumerated 
hereinabove.  The RO has requested and received all of the 
veteran's VA treatment records.  The RO also received summary 
of the veteran's recent treatment from the appropriate VA 
medical facility.  

With respect to the previous remand orders, see Stegall v. 
West, 11 Vet. App. 268 (1998), the RO obtained a letter, 
dated in May 1992, from the Army stating that it had no 
records at Fort Benning pertaining to the veteran.  It 
received confirmation from the Vocational and Rehabilitation 
Counseling center that there were no records pertaining to 
the veteran.  

A VA general examination scheduled for May 13, 1992 was 
rescheduled, for May 22, 1992, to accommodate the Board's 
request that a special orthopedic examination be conducted.  
The veteran first canceled this appointment and next stated 
that he was willing to report, and asked that it be 
rescheduled "ASAP."  The RO complied and notified the 
veteran it was making arrangements for the rescheduling of 
his examination on June 25, 1992.  Notice was again sent on 
July 21, 1992.  The record indicates the veteran failed to 
report to the July 28, 1992 examination.  

Next, the special VA orthopedic examination requested in the 
February 1994 Board remand was conducted; thus, any failure 
in any of the requested notice directives is immaterial and 
non-prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Then, the RO sent the veteran a letter, dated on January 22, 
1996, asking that he send the information requested in the 
December 1995 remand.  The veteran did not reply.  The 
veteran was sent a reminder and notice letter for his VA 
clinic appointments, and a review of the record shows that 
the VA medical facility sent a letter, dated on April 10, 
1996, informing the veteran of his pending appointment for a 
compensation and pension examination, on April 23, 1996.  

The veteran canceled, stating only that "he could not make 
that time" and stated that he would call to reschedule.  The 
VA medical facility retained the veteran's claims folder for 
a week, when he did not respond, it was returned to the RO.  

Most recently, the March 2000 remand again asked for any 
records pertinent to treatment of a right knee disorder or 
complaint.  The RO provided the veteran with four 
authorizations to release records, which he signed, but left 
the name and addresses of his health care providers blank.  
The RO called the veteran's home on June 1, 2001 and was put 
on notice that the veteran was only treated at a VA medical 
facility.  The RO next obtained additional records from this 
facility.  

The Board notes that the veteran was ultimately afforded VA 
compensation and pension examinations, or special orthopedic 
VA contract compensation and pension examinations by an 
orthopedic surgeon in February 1991, May 1993, April 1994, 
and June 2001.  

The April 1994 and June 2001 examination reports in 
particular, revealed that the examiner(s) responded directly 
to the questions posed in the corresponding Board remands, 
reviewing the claims folder and obtaining a history in the 
process, and that the examiner(s) provided complete 
rationales for the medical opinions expressed therein.  

In spite of the notice VA provided to the veteran, as noted 
hereinabove, the veteran has not referenced any unobtained or 
obtainable evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

For the reasons previously set forth, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist him.  

Hence, another remand for the RO to address the VCAA, in the 
first instance, would serve no useful purpose.  See Soyini, 1 
Vet. App. at 546 (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)  

Therefore, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
See Bernard, 4 Vet. App. 384.  


II.  Right knee

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco, 7 Vet. App. at 58; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a Part 
4 (hereinafter Schedule). 

Diagnostic Code 5003 provides rating criteria for 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  

When there is limitation of motion, but it is noncompensable, 
a rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.  

Ratings under Diagnostic Code 5010, for traumatic arthritis, 
are evaluated by these same criteria.

The Schedule also includes Diagnostic Code 5257, which 
provides criteria evaluating slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating is also contemplated by ankylosis of the knee, under 
Diagnostic Code 5256; a dislocated semilunar cartilage 
disability, under Diagnostic Code 5258; symptomatic removal 
of the same, under Diagnostic Code 5259; limitation of 
flexion and extension under Diagnostic Codes 5260 and 5261, 
respectively; for impairment of the tibia or fibula under 
Diagnostic Code 5262; and for a genu recurvatum disorder, 
under Diagnostic Code 5263.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  

In addition, limitation of flexion to 60 degrees is required 
for a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

A genu recurvatum disorder is evaluated as 10 percent 
disabling under Diagnostic Code 5263, when it is acquired, 
traumatic, with weakness and insecurity in weight bearing 
objectively demonstrated.  

A careful review of the veteran's service medical records 
shows that he reported hearing a noise and experiencing pain 
in his right knee after moving a box in February 1990.  A 
diagnostic arthroscopy was performed and revealed that there 
was no sign of a tear of either meniscus.  He did have areas 
of increased synovial hypertrophy that were resected.  The 
diagnosis was that of synovitis.  The veteran was ultimately 
given a medical discharge in August 1990.  

Service connection was established in a March 1991 rating 
decision.  A noncompensable rating was assigned.  

The evidence subsequent to service includes VA compensation 
and pension reports, dated in February 1991, May 1993, April 
1994, and June 2001; reports of various VA studies; a VA 
outpatient treatment note dated in June 1991; a private 
clinical note dated in September 1990; and an statement from 
one of the veteran's employers dated in December 1994.  

The February 1991 VA examination report showed that the right 
knee medial and lateral ligaments were stable.  There was a 
negative drawer sign; no edema, tenderness or crepitation was 
noted; flexion was to 145 out of 140.  The VA examiner 
concluded that the knee examination was within normal limits.  

A June 1991 VA outpatient treatment record showed that the 
veteran came in on crutches complaining of diffuse knee pain 
when weight bearing.  It was noted that an MRI showed no 
meniscal or ligament defects.  There was a one-inch thigh 
atrophy on examination.  The diagnoses were: (1) no internal 
derangement, and 
(2) psychophysical problem, [illegible] hysteria.  The "Rx" 
was to recommend a "P.T." [physical therapy] rehabilitation 
program and to "get rid of crutches."  The veteran was to 
return to the clinic in one month, and a notation revealed 
that a referral to VA's Vocational Rehabilitation counseling 
service was recommended.  

However, a careful review of the record does not show that 
the veteran reported for additional medical or vocational 
rehabilitation follow-up treatment after this appointment.  

First, the Board notes that, although the veteran referred to 
being unable to stand at a "vocational study at VAMC 
Topeka" on his VA Form 9, dated in October 1991, the record 
shows that he was treated by the outpatient clinic, not VA's 
Vocational and Rehabilitation Counseling Service.  
Specifically, the RO subsequently confirmed that the 
vocational rehabilitation counseling service had no record of 
the veteran.  

Additionally, the RO subsequently obtained the veteran's 
"entire medical record" from the VA medical facility.  
Those records do not show that the veteran returned for a 
follow up visit or any physical therapy.  

The record next showed findings pertinent to his service-
connected right knee disorder in the May 1993 VA examination 
report.  The examiner noted that there were three arthroscopy 
scars on the right knee, but there was no swelling of the 
knee or deformity.  The Drawer and McMurray tests were 
negative.  There was no crepitus, and the ligaments and 
tendons were tight.  There was noted to be flexion of 140 out 
of 140.  

The veteran was examined by an orthopedic surgeon at an April 
1994 VA examination.  The examiner found no swelling about 
the veteran's right knee and leg.  There were three very 
small arthroscopy portal scars around the knee.  There was no 
increased heat or effusion.  There was good motion.  His 
range of motion was described as being "a very full range."  
There was no instability of collateral or cruciate ligaments.  
There were no acutely tender areas about the knee.  There was 
no crepitation during active motion.  The veteran was noted 
to have walked about the room well.  

The VA examiner noted that he had reviewed x-ray studies 
dated on April 6, 1994 and May 10, 1993; both of which he 
found to be normal.  They showed no signs of arthritis, joint 
irregularity or loose bodies.  The examiner noted the 
veteran's report of numbness on pin pick testing, but added 
that pin sensation on the foot was normal and did not seem to 
be in a particular anatomic distribution.  

The VA examiner concluded that the present examination of the 
right knee and leg was entirely normal, and that no clinical 
evidence of ongoing joint problems had been found.  

The report of VA studies dated in April 1994 revealed that 
the veteran's rheumatoid factor and ANA antibodies were 
negative.  

A letter dated in December 1994 from one of the veteran's 
former employers noted that the veteran had been employed by 
him for 19 working days.  That letter stated the following:

During that period he was late to work on 
several occasions and left work early on 
April 22, 1994 complaining about [his 
service-connected right knee disability] 
hurting too much to work.  Employee also 
complained about type of work being 
performed and strain being place[d] on 
injured knee.  On April 27, employee 
[reported] that he was going home early 
and would not be back due to pain in the 
knee.  Employee reported for work on 
April 28 and was told he would either 
have to be able to perform the work that 
was available or seek employment that 
required less physical strain on his 
injured knee.  Employee elected to be 
laid off.  

Additional reports of VA x-ray examinations are of record.  
An April 1996 report listed an impression of a "negative 
examination of the right knee".  No meniscal calcifications 
were noted, no loose bodies were noted.  

A May 17, 1999 VA report revealed that there were findings 
suggestive of mild degenerative changes.  A June 2001 report 
listed an impression of mild degenerative changes.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court held in Francisco that, although VA regulations 
required a review of the entire recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations did not give past medical reports 
precedence over current medical findings and that, where an 
increase in the disability rating was at issue, the present 
level of the veteran's disability was the primary concern.  

Instead, in Fenderson, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "[might] be important . . . in terms of 
determining the evidence that [could] be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Id.

The Board determines, after a review of the record in its 
entirety, that the evidence establishes that a 10 percent 
rating is now assignable for the veteran's service-connected 
right knee injury residuals.  

The evidence suggests, on May 17, 1999, and shows, in June 
2001, that the veteran had developed mild degenerative 
changes of the right knee.  

Significantly, at the June 2001 VA examination, the veteran 
flexed to 134 degrees, which is shown by the record to be 
less than his previously determined full range of motion.  
The Board also notes that the veteran's complaints included 
that of pain or ache in his right knee with an occasional 
difficulty in climbing stairs and performing other movements.  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims held that, when the veteran had testified 
under oath to increasing pain on use, and where there was 
medical evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use and factors under 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered along with the criteria set forth in the 
Diagnostic Codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).  

After taking these factors into consideration, including the 
veteran's complaints of pain or aches in his right knee, 
occasional giving way, and difficulty in completing certain 
tasks, the Board determines that the veteran's service-
connected right knee disability is productive of a disability 
picture that warrants the assignment of a 10 percent rating 
for the noncompensable limitation of motion due to pain shown 
on VA examination, coupled with the x-ray evidence of mild 
degenerative changes or arthritis, under the provisions of 
Diagnostic Code 5010 and De Luca, 8 Vet. App. at 206; see 
also 38 C.F.R. §§ 4.40 and 4.45.  

However, the Board finds in this regard that neither a rating 
greater than 10 percent nor a compensable rating prior to May 
17, 1999 is warranted under the provisions of any of the 
applicable Diagnostic Codes.  

Specifically, the June 2001 VA examiner found, on 
examination, that the veteran walked normally in and out of 
the office.  No limp was detected.  The circumference of the 
right calf was one centimeter greater than the left, and of 
the thigh was one half a centimeter less.  The examiner found 
that the right knee had no deformity.  The veteran had full 
extension.  There was no swelling or increased heat.  There 
was no instability of the collateral or cruciate ligaments.  

The VA examiner noted that the veteran had "excellent" 
range of motion.  There was no acute tenderness on the 
patella, patellar tendon, quadriceps tendon or joint lines.  
The patella tracked well during motion.  There was no 
crepitation.  The veteran did complain of mild lateral joint 
line tenderness.  

Thus, the medical evidence in this regard cannot serve to 
establish that the veteran's knee is ankylosed so as to 
provide for the assignment of compensable evaluation pursuant 
to Diagnostic Code 5256.  

There is also no objective evidence of recurrent subluxation 
or lateral instability to warrant the assignment of a 
compensable rating under Diagnostic Code 5257.  

The medical record including the earlier VA medical 
examinations does not show any evidence of a compensable 
limitation of flexion or extension under either Diagnostic 
Code 5260 or 5261.  

There is no current or earlier evidence showing loose motion 
or malunion productive of knee disability so as to warrant 
the assignment of a compensable rating under Diagnostic Code 
5262.  

A review of the evidentiary record discloses no evidence of 
an acquired traumatic genu recurvatum to warrant the 
application of Diagnostic Code 5263 in this case.  

The medical record specifically shows that the veteran has 
had no semilunar cartilage surgically removed so as to 
warrant the assignment of a compensable rating under 
Diagnostic Code 5259.  Although the record shows that the 
veteran had as arthroscopic procedure for synovitis in 1990, 
the record also showed no cartilage injury or involvement.  

Finally, a review of the evidentiary record in its entirety 
does not show that the veteran manifested, at any time, 
effusion into the knee joint, with frequent episodes of 
locking pain, so that a compensable rating under Diagnostic 
Code 5258 would be for application in this case.  

The Board notes that the veteran currently reports rare 
instances of his knee catching or "giving way" and that he 
was recently seen as reported at a VA emergency room.  
However, after a review of the evidence in its entirety, the 
Board finds, as a matter of fact, that frequent episodes of 
locking pain are not currently manifested and were not 
manifested at any time during the pendency of this appeal.  

In the Board's view, this occasional "giving way" is part 
of the symptomatology used in support of the 10 percent 
evaluation under Diagnostic Code 5010 and 38 C.F.R. §§ 4.40 
and 4.45; thus, any additional rating for this discomfort 
would constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14.  

Although the veteran later recalled more frequent episodes of 
his knee catching from the period between 1990 and 1992, a 
review of the contemporaneous evidence of record reflects 
only that he received treatment for an unrelated disorder in 
September 1990.  He provided his private physician with a 
history of his knee problems in service, but that largely 
illegible clinical note reveals only that his chest was clear 
and that his cranial nerves II through XII were within normal 
limits.  

Further, the report of the February 1991 VA examination 
showed that the medical and lateral ligaments were stable, 
and there was a negative drawer sign.  There was no edema or 
tenderness.  There was no crepitus.  The flexion was 145 out 
of 140.  Specifically, the examiner concluded that the knee 
examination was within the normal limits.  

The narrative history and present complaint section of that 
report that was furnished or compiled by the veteran 
indicated only that he injured his right knee, an arthroscopy 
was performed, and that he was diagnosed with synovitis per 
history.  Significantly, the veteran listed no present 
complaints regarding the right knee.  

Although the record shows that the veteran appeared, in June 
1991, at a VA clinic with crutches, the examiner specifically 
indicated that the veteran manifested no internal derangement 
of the knee and that he was to get rid of the crutches.  

Thus, the Board determines that a compensable rating is not 
warranted under either Diagnostic Code 5258 or 5259.  

Similarly, the December 1994 letter from one of the veteran's 
former employers is offered to show that he was unable to 
work due to his right knee complaints.  However, the Board 
does not find that statement as probative as the findings of 
the June 2001 examiner with respect to the effect of the 
veteran's service-connected right knee disability on his 
employment.  

The VA examiner noted that the veteran was working full time 
as a deputy Sheriff, part of the time as a jailer and part of 
the time in a car and "on the street."  It was noted that 
the veteran was currently off from work, due to a back 
problem.  

The examiner also noted that the veteran had worked as an 
armed guard, part-time bounty hunter, and as a guard at a 
penal institution since service and had worked regularly most 
of the time since he had been out of service.  

Thus, the Board finds the December 1994 statement to be a 
credible depiction of the veteran's complaints, but of little 
probative value in determining the average impairment of 
earning capacity resulting from the veteran's service-
connected right knee disability in civilian occupations.  

Significantly, the June 2001 VA examiner in this regard found 
that the veteran had little or no occupational impairment due 
to his service-connected right knee disability, and the Board 
determines that this finding carries significant probative 
value.  

The VA examiner reported that the veteran estimated that he 
missed four days of work of the last year to knee problems, 
that he could walk a mile before encountering a knee problem, 
and that stairs reportedly caused some discomfort, but not a 
lot.  

The veteran was not aware of any recent catching or locking 
sensations.  The veteran reported a VA emergency room visit 
at some time in 2000 when his knee "went out" on him; 
however, this resolved without any follow up.  

The VA examiner noted that the veteran got along reasonably 
well in his present job and was able to do all of the 
necessary activities.  

The veteran has not claimed that there are scars which are 
painful, tender or limit motion, and the evidence of record 
would contradict any such assertion.  Thus, the Board finds 
that no further action on this question is warranted.  

Therefore, the Board determines that a 10 percent evaluation, 
but not greater, for the service-connected right knee 
disability, is for application beginning on May 17, 1999.  
The Board also finds that a compensable rating prior to June 
2001 is not warranted.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of the right knee injury beginning on May 17, 1999 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased (compensable) rating for the service-connected 
residuals of the right knee injury prior to May 17, 1999 is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

